Woods, J.
The evidence in the case was of an offer made by the bank to the plaintiff, that if he would convey to the bank his interest in certain land, the bank would take care of the attachments that had been made by the creditoi’s of the plaintiff. What the precise meaning of this offer was, is not apparent. It might have been so connected with previous negotiations between the parties, as to have signified an agreement like that which the plaintiff has declared on. Indeed, it is possible that such an agreement might have resulted, without any express stipulation, from the equities of the transaction. Waring v. Ward, 7 Ves. 332.
But there are many other things that it might have signified, and without more than appears, it is impossible to say that the evidence proves the contract set up. The defendants might have intended to undertake such care of the attachments as their own interest in the premises, when conveyed, might require to be taken for their own protection.
There must, therefore, be

Judgment on the verdict.